DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.
Response to Arguments/Amendments
Applicant's amendments overcome claim objections to claims 5, 10, and 15. Therefore, the claim objections have been withdrawn. 
Examiner’s Comments
Regarding, “wherein, if a number of pieces of the reference spectral data and a number of pieces of data of the noise component are different from a number of pieces of the observed spectrum data, then the processor performs data complementation on at least one of the reference spectrum data, the data of the noise component and the observation spectrum data so that the number of pieces of the reference spectrum data, the number of pieces of data of the noise component and the number of pieces of the observed spectrum data, coincide with each other”: Upon further consideration, while the examiner still considers the previously cited prior art references as being relevant for this claim, the examiner has added a reference from the additional prior art section relevant to the “then” statement of the claimed algorithm (in order to provide additional clarification and expedite prosecution).
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-11, and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended independent claims read "data of the noise component includes coefficients..." This amendment isn't supported by the originally filed specification, because the claim says the data is a part of the matrix (see claim 1 for example). However, in the applicant's specification, the matrix is A (paragraph 10 of application filed on 9/27/2017); in contrast, the coefficients are not a part of the matrix but are multiplied by elements of the matrix (paragraph 36).
Claims 1, 3-6, 8-11, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims read, “wherein the data of the noise component includes coefficients indicating intensity fluctuations.” This creates a lack of clarity, because the claims must be read according to their ordinary meaning that is consistent with the specification. The ordinary meaning of “includes” is that it consists of or comprises. Since the data is a part of the matrix, this would mean that the matrix includes the coefficients indicating intensity fluctuations. However, this is inconsistent with Applicant’s specification (see 112a rejection), and further raises an issue of a lack of clarity, because it’s unclear whether the Applicant is using a broader definition of the term “includes” that encompasses being multiplied by, or whether the claims are limited to the data comprising or consisting coefficients indicating intensity fluctuations. This lack of clarity causes the claims to be indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsupryk (US 20110108711 A1) in view of  Chiba (US 20150145978 A1; cited by Applicant), Gao (US 20130126618 A1), and Acharid (US 20150039265 A1).
Regarding claim 1, Tsupryk teaches a spectroscopic analysis apparatus comprising:
a light source (laser in paragraph 90) configured to generate light to be incident on a sample comprising a plurality of substances (DNA fragments in paragraphs 90-91) labeled by a plurality of labeled substances (“fluorescently labeled” in paragraph 91); 
a spectrometer (12) configured to disperse observed light generated in the sample by the light incident on the sample (paragraph 91); 
a detector (10) configured to detect the observed light dispersed by the spectrometer (12) to output observed spectral data (paragraph 55); and 
a processor (14; the signal processor implied by the signal processing described in paragraphs 80-91) configured to analyze the plurality of substances (DNA fragments in paragraphs 90-91) included in the sample based on the observed spectral data output from the detector (10), the processor analyzing the substances included in the sample from the observed spectral data using a generalized inverse (equation 3) of a matrix (H in paragraphs 82-87) having, as elements, reference spectral data set for the plurality of labeled substances (paragraph 82) and data of a noise component (background in paragraph 87). 

    PNG
    media_image1.png
    385
    765
    media_image1.png
    Greyscale

Tsupryk doesn’t explicitly teach the data of the noise component comprises data of stray light noise spectroscopically measured in the absence of the labeled substance, and wherein the stray light noise fluctuates in accordance with wavelength; wherein the data of the noise component includes coefficients indicating intensity fluctuations.
Chiba teaches data of the noise component comprises data of stray light noise spectroscopically measured in the absence of the labeled substance, and wherein the stray light noise fluctuates in accordance with wavelength (Rayleigh scattering, scattering noise, and “noise components such as the scattered light” in paragraphs 43 and 45 corresponds to the stray light noise that varies with wavelength); wherein the data of the noise component includes coefficients indicating intensity fluctuations (As explained in paragraphs 38-39, 42-43, and 45, the noise includes Rayleigh scattering and Mie scattering spectra. the spectra are intensity values. furthermore, they correspond to measurements made at a specific time and therefore represent the intensity at that specific time and as such represent [or indicate] any intensity fluctuations that have occurred). Additionally, Chiba teaches that the benefit of taking into the stray light noise is that it allows one to eliminate the part of the detected signal that is not due to the type of light interactions that one is measuring, which results in greater accuracy (paragraphs 43 and 45).
obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsupryk by having the background terms of Tsupryk include various types of light scattering (such as the scattering noises taught by Chiba) and thus isolate the fluorescent component of the signal to obtain greater measurement accuracy (also see additional prior art).
Regarding “if a number of pieces of the reference spectral data and a number of pieces of data of the noise component are different from a number of pieces of the observed spectrum data, then the processor performs data complementation on at least one of the reference spectrum data, the data of the noise component and the observation spectrum data so that the number of pieces of the reference spectrum data, the number of pieces of data of the noise component and the number of pieces of the observed spectrum data, coincide with each other,” this is an if/then statement. Since the prior art teaches the “if” portion, more specifically, that a number of pieces of the reference spectral data and a number of pieces of data of the noise component are different from a number of pieces of the observed spectrum data (Tsupryk teaches the number pieces are the same, e.g., see paragraphs 82 and 87. Paragraph 82 illustrates reference having N elements each, while the noise omega also has N and the measured spectrum r also has N. additional background in paragraph 87 is another column of the same matrix which also suggests N; Similarly, Chiba teaches the same number of pieces: expressions 4 and 7). Note: In this context, pieces refer to the elements of the rows or columns of matrices of data, similar to Applicant’s specification. 
For the reasons given above, the examiner considers the claim as being rendered obvious by Tsupryk in view of Chiba. Alternatively, if one were to consider that the above combination does not teach intensity fluctuations, Gao teaches data of a noise component includes coefficients indicating intensity fluctuations (paragraph 64). Furthermore, Gao teaches this provides the benefit of accounting for changes in ambient light conditions (paragraph 64). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the data of the noise Acharid teaches complementation (“complemented” in paragraph 51) in order to have the number of pieces of data equal the number of pieces of data that one desires (paragraph 51). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the above combination comprise complementation in order to have the number of pieces of data be as desired, which as taught by the above combination is for the number of pieces to equal each other.
Regarding claim 3, in the above combination the data of the noise component comprises data of offset noise, the element of the matrix of the data of the offset noise being a fixed value irrespective of a wavelength (Chiba, paragraphs 34, 43 and 45).
Regarding claim 4, Tsupryk teaches calculating the product of the matrix of the observed spectral data and the generated inverse to calculate a rate of the plurality of labeled substances included in the sample (equation 3; paragraphs 82-85).
Regarding claim 6, Tsupryk teaches a spectroscopic analysis method comprising: 
irradiating a sample with light (laser in paragraph 90), the sample comprising a plurality of substances (DNA fragments in paragraphs 90-91) labeled by a plurality of labeled substances (“fluorescently labeled” in paragraph 91); 
dispersing (12) observed light generated in the sample by the light incident on the sample (paragraph 91); 
detecting (10) the observed light that has been dispersed (12) to output observed spectral data (paragraph 55); 

and analyzing the substances included in the sample using the generalized inverse and the observed spectral data (paragraphs 82-87 and 90-91).
Tsupryk doesn’t explicitly teach 3 the data of the noise component comprises data of stray light noise spectroscopically measured in the absence of the labeled substance, and wherein the stray light noise fluctuates in accordance with wavelength.
Chiba teaches data of the noise component comprises data of stray light noise spectroscopically measured in the absence of the labeled substance, and wherein the stray light noise fluctuates in accordance with wavelength (Rayleigh scattering, scattering noise, and “noise components such as the scattered light” in paragraphs 43 and 45 corresponds to the stray light noise that varies with wavelength); wherein the data of the noise component includes coefficients indicating intensity fluctuations (As explained in paragraphs 38-39, 42-43, and 45, the noise includes Rayleigh scattering and Mie scattering spectra. the spectra are intensity values. furthermore, they correspond to measurements made at a specific time and therefore represent the intensity at that specific time and as such represent [or indicate] any intensity fluctuations that have occurred).  Additionally, Chiba teaches that the benefit of taking into the stray light noise is that it allows one to eliminate the part of the detected signal that is not due to the type of light interactions that one is measuring, which results in greater accuracy (paragraphs 43 and 45).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsupryk by having the background terms of Tsupryk include various types of light scattering (such as the scattering noises taught by Chiba) and thus isolate the fluorescent component of the signal to obtain greater measurement accuracy (also see additional prior art).

For the reasons given above, the examiner considers the claim as being rendered obvious by Tsupryk in view of Chiba. Alternatively, if one were to consider that the above combination does not teach intensity fluctuations, Gao teaches data of a noise component includes coefficients indicating intensity fluctuations (paragraph 64). Furthermore, Gao teaches this provides the benefit of accounting for changes in ambient light conditions (paragraph 64). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the data of the noise component include coefficients indicating intensity fluctuations in order to account for changes in environmental conditions by using the coefficients that match the current measurement conditions. Similarly, if one were to consider the above combination as not teaching complementation, Acharid teaches complementation (“complemented” in paragraph 51) in order to have the number of pieces of obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the above combination comprise complementation in order to have the number of pieces of data be as desired, which as taught by the above combination is for the number of pieces to equal each other.
Regarding claim 8, in the above combination the data of the noise component comprises data of offset noise, the element of the matrix of the data of the offset noise being a fixed value irrespective of a wavelength (Chiba, paragraphs 34, 43 and 45).
Regarding claim 9, Tsupryk teaches calculating the product of the matrix of the observed spectral data and the generated inverse to calculate a rate of the plurality of labeled substances included in the sample (equation 3; paragraphs 82-85).
Regarding claim 11, Tsupryk teaches a spectroscopic analysis method comprising: 
obtaining a generalized inverse (equation 3) of a matrix (H in paragraphs 82-87) having, as elements, a reference spectral data set (paragraph 82) for the plurality of labeled substances and data of a noise component(background in paragraph 87),
and analyzing the substances included in the sample using the generalized inverse and the observed spectral data (paragraphs 82-87 and 90-91).
Tsupryk doesn’t explicitly teach 3 the data of the noise component comprises data of stray light noise spectroscopically measured in the absence of the labeled substance, and wherein the stray light noise fluctuates in accordance with wavelength.
Chiba teaches data of the noise component comprises data of stray light noise spectroscopically measured in the absence of the labeled substance, and wherein the stray light noise fluctuates in accordance with wavelength (Rayleigh scattering, scattering noise, and “noise components such as the scattered light” in paragraphs 43 and 45 corresponds to the stray light noise that varies with wavelength); wherein the data of the noise component includes coefficients indicating intensity 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsupryk by having the background terms of Tsupryk include various types of light scattering (such as the scattering noises taught by Chiba) and thus isolate the fluorescent component of the signal to obtain greater measurement accuracy (also see additional prior art).
Regarding “if a number of pieces of the reference spectral data and a number of pieces of data of the noise component are different from a number of pieces of the observed spectrum data, then the processor performs data complementation on at least one of the reference spectrum data, the data of the noise component and the observation spectrum data so that the number of pieces of the reference spectrum data, the number of pieces of data of the noise component and the number of pieces of the observed spectrum data, coincide with each other,” this is an if/then statement. Since the prior art teaches the “if” portion, more specifically, that a number of pieces of the reference spectral data and a number of pieces of data of the noise component are different from a number of pieces of the observed spectrum data (Tsupryk teaches the number pieces are the same, e.g., see paragraphs 82 and 87. Paragraph 82 illustrates reference having N elements each, while the noise omega also has N and the measured spectrum r also has N. additional background in paragraph 87 is another column of the same matrix which also suggests N; Similarly, Chiba teaches the same number of pieces: expressions 4 and 7). 
For the reasons given above, the examiner considers the claim as being rendered obvious by Tsupryk in view of Chiba. Alternatively, if one were to consider that the above combination does not teach intensity fluctuations, Gao teaches data of a noise component includes coefficients indicating intensity fluctuations (paragraph 64). Furthermore, Gao teaches this provides the benefit of accounting for changes in ambient light conditions (paragraph 64). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the data of the noise component include coefficients indicating intensity fluctuations in order to account for changes in environmental conditions by using the coefficients that match the current measurement conditions. Similarly, if one were to consider the above combination as not teaching complementation, Acharid teaches complementation (“complemented” in paragraph 51) in order to have the number of pieces of data equal the number of pieces of data that one desires (paragraph 51). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the above combination comprise complementation in order to have the number of pieces of data be as desired, which as taught by the above combination is for the number of pieces to equal each other.
Regarding claim 13, in the above combination the data of the noise component comprises data of offset noise, the element of the matrix of the data of the offset noise being a fixed value irrespective of a wavelength (Chiba, paragraphs 34, 43 and 45).
Regarding claims 14, Tsupryk teaches calculating the product of the matrix of the observed spectral data and the generated inverse to calculate a rate of the plurality of labeled substances included in the sample (equation 3; paragraphs 82-85).
Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsupryk and Chiba as applied to claims 1, 6, and 11, above, and further in view of Middendorf (US 5863403 A).
Regarding claims 5, 10, and 15, Tsupryk teaches the plurality of substances included in the sample are DNA fragments, the sample is subjected to electrophoresis to separate the DNA fragments by size; and DNA testing is performed in accordance with a base sequence of the DNA fragments separated by size (paragraphs 90-91; note that electrophoresis separates based on size; also see Middendorf).
Tsupryk doesn’t explicitly teach the sample is PCR amplified.
Middendorf teaches performing fluorescence on DNA using PCR amplification and electrophoresis (column 17, lines 30-40; columns 1-2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the sample is PCR amplified in order to increase the amount of the sample that one wants to study.
Additional Prior Art
US 20100182510 A1 reads, "[0039] It is particularly advantageous if different time constants are used to smooth the respective transformation coefficients. The time constants can be chosen such that the transformation coefficients which represent primarily voice are smoothed little. Expediently, the transformation coefficients which describe primarily fluctuating background noise and artifacts of the noise reduction algorithms can be smoothed much."
US 5710876 A reads, "As the time of day changes, the only changes are the coefficients of the ambient (skylight) and the infinite directional (direct sunlight) light sources to correctly handle the variation of spectral power distribution."

US 9073623 B1 reads, "The initial distribution of D.sup.2 may be computed from the fixed modal matrix and time varying set of strain data with Gaussian noise." (column 9, lines 45-60).
Frost teaches a spectroscopic analysis apparatus comprising:
a light source (102) configured to generate light to be incident on a sample comprising a plurality of substances (particles in 101, such as biological cells; paragraph 37) labeled by a plurality of labeled substances (fluorescent dyes; paragraphs 40-49;
a spectrometer (104) configured to disperse observed light generated in the sample by the light incident on the sample (paragraph 37); 
a detector (106) configured to detect the observed light dispersed by the spectrometer to output observed spectral data (paragraph 37); and 
a processor (109) configured to analyze the plurality of substances included in the sample based on the observed spectral data output from the detector (paragraph 37), the processor analyzing the substances included in the sample from the observed spectral data using a generalized inverse of a matrix having, as elements, reference spectral data set for the plurality of labeled substances (figure 19; paragraphs 134-135; also see matrix S in paragraph 121, which has elements corresponding to each fluorophore, which is a labeled substance) and.

    PNG
    media_image2.png
    457
    728
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    788
    541
    media_image3.png
    Greyscale

Frost doesn’t explicitly teach the matrix having, as elements, data of a noise component, wherein the data of the noise component comprises data of stray light noise spectroscopically measured in the absence of the labeled substance, and wherein the stray light noise fluctuates in accordance with wavelength.
US 20110256631 A1 reads, “[0120] In addition to the location calibration and spectral calibration, it will be appreciated that other calibration processes may also be performed. For example, Likewise, an overall system noise calibration step may be performed in the absence of any fluorescent or other labeling components within the waveguides in the array, to ascertain and calibrate for noise that derives from the system as a whole, e.g., auto-fluorescence of the optical train components, the array substrate, etc. (See step 558 of FIG. 5). Typically, these noise sources will be factored into one or more of the filtering steps in an overall process, e.g., subtracted from overall signal levels, or in one of the other calibration steps, e.g., in identification of the image locations and/or generation of the spectral template. The system is also typically calibrated for additional noise sources deriving from the reaction itself, e.g., resulting from nonspecific adsorption of dyes within an observation volume, presence of multiple complexes, and the like, as shown at step 560 of FIG. 5.”
Similarly, US 20120015825 A1 reads, “[0135] In some cases, an overall system noise calibration step may be performed in the absence of any fluorescent or other labeling components within the ZMWs in the array, to ascertain and calibrate for noise that derives from the system as a whole, e.g., auto-fluorescence of the optical train components, the array substrate, etc. Typically, these noise sources will be factored into one or more of the filtering steps in an overall process, e.g., subtracted from overall signal levels, or in one of the other calibration steps, e.g., in identification of the image locations and/or generation of the spectral template.”
US 5227986 A reads, “A spectrometric method for determining a physical or a chemical target quantity by performing the photometric measurement at plural wavelengths predetermined which includes the steps of measuring variation vectors by varying error variation factors by predetermined units which are defined in a space having a dimension equal to the number of the plural wavelengths, seeking for a subspace of the space which is orthogonal to all variation vectors, performing the photometric measurement for samples having known values of the target quantity, projecting vectors 

    PNG
    media_image4.png
    849
    778
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    654
    689
    media_image5.png
    Greyscale

US 20150039265 A1 reads, “[0051] In certain cases, the fluorescence "scores" vector can be replaced, or complemented, by a vector made up of a certain number (generally between 1 and 6) of fluorescence intensity values at discrete wavelengths.”
[0050] As in the method of the abovementioned document WO 2011/080408, the application of a statistical model to the fluorescence light intensity values acquired by the sensors DL.sup.i provides a vector, called "scores" vector, which characterizes the sample. In accordance with one embodiment of the invention, a vector indicator, or explanatory vector, is constructed by concatenation of said scores vector and of one or more elastic scattering intensity values. In its turn, this vector indicator makes it possible to obtain a parameter--scalar or vector--characterizing the sample S or a method to which the latter has been subjected. Preferably, said or each scalar or vector parameter will be representative of a physical-chemical structure of a "matrix"--in solid, liquid or powder form--of said sample or of a transformation of such a structure. It may be, for example, the content in terms of a compound, or in terms of several compounds of one and the same family, or even a parameter quantifying the physical chemical modifications of said matrix induced by a method such as cooking. "Matrix" should be 
US 20050243313 A1 reads, “[0016] The goal of"linear unmixing" is to find the solution B of the above linear system of equations, which is possible mathematically by simple inversion of the coefficient matrix A as long as the number of equations q is greater than or equal to the number of different fluorophore species p. For the algorithmic conversion of this mathematical operation, a number of numerical methods are known to the person skilled in the art. An explanation of this technique is given in Farkas et al.: "Non-invasive image acquisition and advanced processing in optical bio-imaging", Computerized Medical Imaging and Graphics, 22 (1998), p. 89-102 or Dickinson et al.: "Multi-spectral imaging and linear unmixing at whole new dimension to laser scanning fluorescent microscopy", BioTechnics, 31, No. 6 (2001), p. 1272-1278 as well as Boardman: "Inversion of imaging spectroscopy data using singular value decomposition", Proc. IGARSS, 89, No. 4 (1989), p. 2069-2072. An implementation of this method of evaluation in LSM device was realized by the company Carl Ziess, Jena, Germany, in their Laser-Scanning-Microscope LSM 510 meta.”
US 20040126892 A1 reads, “[0108] Absence of unique spectra in a key set, by itself, does not guarantee that the remaining spectra represent the optimal key set because it may still contain some redundant spectra spoiling the model. The second procedure of the key set refinement stage is direct examination for its being overdetermined in an iterative target combination cycle as follows. The interrelation of the various matrices discussed in relation to key set refinement and representations of the subsequent steps of one embodiment of the MAP method as discussed below are illustrated at a general level in FIG. 8. In FIG. 8, one matrix, D.sub.key contains a key set of the raw spectra and another one--a complementary set C.sub.aug obtained from D.sub.key by means of a regression procedure with the augmented raw data. As discussed in more detail below. 

US 5221959 A reads, “As in the first method, training set data are projected onto an orthogonal complementary space U (i.e, the space U is an (r-1)-dimensional space, where r is the rank of a covariance matrix S.sub.2.sup.(1) of class 1) of the first major component vector of a reference class (defined as class 1), and new training sets are prepared as follows: 
“According to either method described above, effective vectors for classification are derived from an orthogonal complementary space of the first major component vector in the space constituted by effective eigenvectors of class 1. The space defined by equations (20) and (30) is close to the major component space of class 1 and is effective for reconstruction of the n-dimensional original vector. In addition, since classification vector calculations are performed after the n-dimensional vector is transformed into the (r-1)-dimensional vector, a total calculation amount can be greatly reduced. Therefore, the above technique is suitable for effective vector classification and estimation of an original spectrum, and the total operation amount is small, resulting in a practical application. 
“Hence, the data has the same dimensional degree l as the number of spectral filters. Since l<n is established, no inverse matrix is present in the matrix A. For this reason, although the spectrum vector 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M, W, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.